United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT




Argued September 20, 2018                 Decided July 2, 2019

                         No. 17-5252

                        SUNDAY IYOHA,
                          APPELLANT

                               v.

                 ARCHITECT OF THE CAPITOL,
                        APPELLEE


         Appeal from the United States District Court
                 for the District of Columbia
                     (No. 1:15-cv-00324)


     Leslie D. Alderman III argued the cause and filed the briefs
for appellant.

    Johnny H. Walker, Assistant U.S. Attorney, argued the
cause for appellee. With him on the brief were Jessie K. Liu,
U.S. Attorney, and R. Craig Lawrence, Assistant U.S.
Attorney.

    Before: GARLAND, Chief Judge, and ROGERS and
GRIFFITH, Circuit Judges.

    Opinion for the Court filed by Circuit Judge GRIFFITH.
                               2


     GRIFFITH, Circuit Judge: In 2012, the Congressional
Office of Compliance determined that the Architect of the
Capitol unlawfully transferred appellant Sunday Iyoha because
of his national origin. Iyoha now claims that the same unlawful
discrimination was at play when he was denied promotions in
2014 and 2015. The district court granted summary judgment
for the Architect, but we reverse in part because a reasonable
jury could agree with Iyoha on his discrimination claims. We
affirm the grant of summary judgment against his retaliation
claims.

                                I

    Sunday Iyoha was born in Lagos, Nigeria. He grew up
speaking Eshan, his parents’ native language, but learned
English in primary school and moved to the United States at
age 29, in 1995. He has worked in the Architect’s Information
Technology Division (ITD) since 2008.

     In 2011, Jay Wiegmann was hired as the Architect’s Chief
Information Officer (CIO). Shortly after taking over,
Wiegmann stopped taking in-person briefings from Iyoha, and
allegedly told his staff at a meeting that he was glad that Iyoha
had decided to communicate with him using email because he
could not understand Iyoha’s foreign accent when he spoke.
An employee testified that Wiegmann commented multiple
times about communication problems purportedly caused by
employees who “don’t speak English as their first language,”
asking “what can you expect?” J.A. 344-45. When someone
raised a concern about these comments, he replied “So sue me.
We can’t have people like that as our first-line
communicators.” Id. Wiegmann denies making these and other
comments about people with foreign accents. Because this
appeal arises from a grant of summary judgment for the
                               3

Architect, however, we ask only whether “viewing the
evidence in the light most favorable to [Iyoha] and drawing all
reasonable inferences accordingly,” “no reasonable jury could
find in [Iyoha’s] favor.” Steele v. Mattis, 899 F.3d 943, 947
(D.C. Cir. 2018). We therefore resolve “he said, she said”
evidentiary disputes in favor of the non-movant, and assume
for the purposes of this appeal “that [the employer] made those
statements.” Id. at 950.

    In October 2012, Iyoha was reassigned out of a position in
the Production Management Branch of the ITD to a position
with the same pay and at the same level in a different branch.
The move was part of a larger realignment in the division, and
several other Architect employees and contract workers who
spoke with foreign accents were removed from positions that
involved dealing with customers.

     Relying largely on Wiegmann’s comments, Iyoha filed a
complaint with the Office of Compliance alleging that he was
reassigned because of bias against people with foreign accents.
A hearing officer ruled in Iyoha’s favor, finding that the
reorganization “was [not] an established plan at all, other than
to move those with foreign accents to less customer-facing
positions,” and concluded “that the circumstances of [Iyoha’s]
reassignment create an inference of discrimination.” J.A. 315,
311. The hearing officer ordered the Architect to pay Iyoha
$30,000 in damages. Wiegmann was not disciplined or
reprimanded for his role in the discriminatory reassignment,
and his comments about Iyoha’s accent continued. In 2014,
Wiegmann called Iyoha into his office to test his phone’s voice
recognition software and exclaimed, “Oh it understands
[Iyoha’s] accent,” and later mentioned at a meeting with other
staff that the software “even recognizes [Iyoha’s] accent.” J.A.
1099.
                                4

     In April 2014, the Architect invited applications for the
position of Branch Chief of the Production Management
Branch, which had been vacant since the 2012 realignment,
when an employee with a foreign accent was removed from the
position. Iyoha and seventy-five other candidates applied.
Angela Clark, the Deputy CIO, reviewed their resumes and
selected ten, including Iyoha, for in-person interviews. Clark
told Wiegmann at the time that she would not have selected
Iyoha for an interview based on his resume, but did so because
of an agency hiring policy that required her to interview all
internal candidates when fewer than five apply, as was the case
here.

     Each interview was conducted by a panel of four people
selected by Clark: herself, Wiegmann, and two members of
other divisions that interacted regularly with the ITD, Peggy
Hernandez and Luis Rosario. Each candidate was asked the
same set of questions, and the panelists scored their responses.
After some of the interviews, Hernandez and Rosario, who
were not technical experts, asked Wiegmann and Clark
whether a particular answer requiring technical knowledge was
“strong” or not. J.A. 2137. Out of the ten candidates, Iyoha was
scored ninth by Clark, seventh by Wiegmann, and fifth by
Rosario and Hernandez. The highest scoring candidate was
Teddy Tseng, who is from Taiwan and speaks English with an
accent. Clark made the decision to offer Tseng the Branch
Chief position in August, and he began work in October. Iyoha
filed complaints with the Office of Compliance and later in the
district court alleging he was not selected because of his
national origin and as retaliation for his previous, substantiated,
complaint of discrimination.

    Meanwhile, Clark and others began having concerns about
Tseng’s management abilities, and after only ten months in the
job Tseng opted to resign rather than be removed. The
                               5

Architect advertised for the Branch Chief position once more,
and Iyoha applied again. This time, the interviews were
conducted by a five-member panel that did not include
Wiegmann. Two panelists scored the candidate ultimately
selected for the job, Eugene Block, the highest, and the other
three ranked candidate D.G. highest. Candidate A.M., who
speaks with a foreign accent, was either the second or third
choice of all five panelists.

     Block, D.G., and A.M. were invited to a second interview,
this time by a panel made up of Clark, Wiegmann, and
Wiegmann’s immediate supervisor, Doug Ferguson. D.G. was
offered the position but declined. Block was then offered the
position, and he accepted.

     Iyoha’s lawsuit concerning the Architect’s 2014 decision
not to promote Iyoha was then pending in district court, and in
2016 Iyoha filed a supplemental complaint alleging that the
2015 decision was also a result of discrimination and
retaliation. After discovery, the district court granted the
Architect’s motion for summary judgment against all of
Iyoha’s claims. Iyoha v. Architect of the Capitol, 282 F. Supp.
3d 308, 335, 337 (D.D.C. 2017).

                               II

     The district court exercised jurisdiction over this civil
action under the Congressional Accountability Act (CAA), 2
U.S.C. § 1408. We have jurisdiction to review the district
court’s final judgment pursuant to 28 U.S.C. § 1291.

     Summary judgment is appropriate only if “there is no
genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).
We review the district court’s grant of summary judgment for
                                6

the Architect de novo. DeJesus v. WP Company LLC, 841 F.3d
527, 531 (D.C. Cir. 2016). In so doing, we view the evidence
in the light most favorable to Iyoha, draw all reasonable
inferences in his favor, and may not “make credibility
determinations or weigh the evidence.” Id. (quoting Holcomb
v. Powell, 433 F.3d 889, 895 (D.C. Cir. 2006)).

     Iyoha asserts discrimination and retaliation claims under
the CAA, 2 U.S.C. §§ 1311 and 1317, rather than the more
familiar provisions of Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq., which does not by its own terms
apply to the Architect, id. § 2000e(b)(1). But the CAA
explicitly incorporates Title VII’s prohibition of discrimination
on the basis of national origin, so our analysis of Iyoha’s claims
is the same as if they were brought under Title VII. Fields v.
Office of Eddie Bernice Johnson, 459 F.3d 1, 15 n. 24 (D.C.
Cir. 2006). The CAA does not incorporate Title VII’s
provisions barring retaliation, but instead has its own provision
with similar language. Compare 2 U.S.C. § 1317 (“It shall be
unlawful for an employing office to intimidate, take reprisal
against, or otherwise discriminate against” an employee who
engages in protected activity.), with 42 U.S.C. § 2000e-3 (“It
shall be an unlawful employment practice for an employer to
discriminate against” an employee who engages in protected
activity.). Because neither side has argued that the CAA’s
protections against retaliation are substantively different from
the protection afforded by Title VII, we assume our Title VII
precedent applies to Iyoha’s CAA retaliation claim. Accord
Fields, 459 F.3d at 15 n. 24 (D.C. Cir. 2006); see Bryant v.
Gates, 532 F.3d 888, 898 (D.C. Cir. 2008) (arguments not
made are generally forfeited).

     We use the three-step framework laid out in McDonnell
Douglas Corp. v. Green, 411 U.S. 792 (1973), to evaluate
discrimination and retaliation claims that rely on indirect,
                               7

circumstantial evidence. The employee must first make out a
prima facie case of retaliation or discrimination. Morris v.
McCarthy, 825 F.3d 658, 668 (D.C. Cir. 2016). The employer
must then come forward with a legitimate reason for the
challenged action. Id. If that burden is met, the district court
must conduct one “central inquiry” in deciding an employer’s
motion for summary judgment: “whether the plaintiff produced
sufficient evidence for a reasonable jury to find that the
employer’s asserted non-discriminatory reason was not the
actual reason and that the employer intentionally discriminated
against the plaintiff on a prohibited basis.” Adeyami v. District
of Columbia, 525 F.3d 1222, 1226 (D.C. Cir. 2008). On appeal
from a grant of summary judgment, when the employer has
already met its burden, we can skip ahead to the final step and
focus on that “central inquiry.” Id.; see Wheeler v. Georgetown
Univ. Hosp., 812 F.3d 1109, 1114 (D.C. Cir. 2016).

                               III

      Here, the Architect has proffered a legitimate explanation
for not selecting Iyoha as Branch Chief: “a panel of
interviewers unanimously agreed that he was not the most
qualified candidate.” Architect Br. 18. To support this
argument, the Architect relies extensively on the scores given
to Iyoha during the interview process, claiming that the
candidates with the highest scores were offered the position in
both rounds of hiring. Id. at 22-23. The question thus becomes
whether a reasonable jury could find in Iyoha’s favor based on
all the evidence, including “any evidence the plaintiff presents
to attack the employer’s proffered explanation for its actions”
and “any further evidence of discrimination that may be
available to the plaintiff (such as independent evidence of
discriminatory statements or attitudes on the part of the
employer).” Salazar v. Wash. Metro. Transit Auth., 401 F.3d
8

504, 508 (D.C. Cir. 2005) (quoting Waterhouse v. District of
Columbia, 298 F.3d 989, 992-93 (D.C. Cir. 2002)).

    We first explain why there is sufficient evidence for a
reasonable jury to infer that the 2014 decision not to select
Iyoha was motivated by bias. We then discuss the same
question, and come to the same conclusion, with respect to the
2015 decision. Finally, we explain why Iyoha’s retaliation
claims cannot meet this standard.

                               A

     Iyoha argues that summary judgment on his 2014 national
origin discrimination claim was inappropriate because
statements made by Clark and Wiegmann demonstrate that
they harbor a bias against people with foreign accents. In
Iyoha’s view, their demonstrated bias creates a material dispute
of fact as to whether the scores he received in the interview
were motivated by a desire to discriminate, rather than a
legitimate assessment of his qualifications.

     Although the CAA and Title VII do not explicitly bar
discrimination on the basis of foreign accent, a foreign accent
and national origin are often intertwined, and courts can look
to evidence of discrimination on the basis of one’s accent in
support of a claim of national origin discrimination. In re
Rodriguez, 487 F.3d 1001, 1008-10 (6th Cir. 2007); Fragrante
v. City & Cnty. of Honolulu, 888 F.2d 591, 596 (9th Cir. 1989);
cf. Hernandez v. New York, 500 U.S. 352, 371 (1991)
(observing that language or skin color can be a surrogate for
race in certain contexts). We will treat evidence that the
Architect discriminated against Iyoha on the basis of his
foreign accent as evidence of discrimination on the basis of his
national origin. Accord In re Rodriguez, 487 F.3d at 1009;
Akouri v. State of Fla. Dep’t of Transp., 408 F.3d 1338, 1347-
                               9

48 (11th Cir. 2005) (holding that a supervisor’s statement that
the plaintiff had not been promoted because his fellow
employees “are all white and they are not going to take orders
from you, especially if you have an accent,” constituted direct
evidence of national origin discrimination). To be sure, if an
employee’s language skills interfere with their ability to do
their job, that might be a legitimate basis for an employment
action. See Fragrante, 888 F.2d at 596-97. Here, however, the
Architect has not alleged in litigation, and Iyoha’s supervisors
never asserted in their depositions, that Iyoha’s foreign accent
made him hard to understand or interfered with his ability to
perform employment-related tasks.

     Iyoha first argues that the person making the final hiring
decision, Angela Clark, was biased against him. He relies on
statements made by Clark—that she would not have
interviewed Iyoha if Architect policy did not require her to do
so—and on Clark’s participation in a discussion concerning
communication problems within the division, during which
Wiegmann made comments about the foreign origin of certain
ITD employees. A witness testified that although she could not
remember “exactly which person was talking,” she recalls her
“red flag went up” with respect to not only Wiegmann’s
statements but also Clark’s. J.A. 2310. Further, the 2012
hearing officer found the testimony of both Clark as well as
Wiegmann not credible with respect to the reasons for Iyoha’s
2012 reassignment. Given this history, a reasonable jury could
find Clark’s comments revealed unlawful bias toward Iyoha.

     Furthermore, even if Iyoha could not create a dispute of
material fact with respect to Clark’s bias, there was additional
evidence of bias in the selection process. Although Clark had
the final say in who would be hired in 2014, she was not solely
responsible for the decision not to promote Iyoha. “[A]n
employer’s liability for the discriminatory acts of its agents
                                 10

goes beyond the final decisionmaker” because “[t]he actions of
a discriminatory supervisor that feed into and causally
influence the decisionmaker’s ultimate determination may also
be the proximate cause of an adverse employment action.”
Steele, 899 F.3d at 950. And here, as the Architect concedes,
Clark’s decision not to promote Iyoha was based on the scores
assigned to the candidates by a panel of interviewers, including
Wiegmann. Architect Br. 11.

     To show that Wiegmann was biased against individuals
with foreign accents, Iyoha relies on Wiegmann’s central role
in the 2012 realignment, as well as the statements he allegedly
made about Iyoha and people with foreign accents. The district
court largely dismissed these comments, concluding that they
“do not facially give rise to an inference of national origin
discrimination,” but rather suggest only that “Wiegmann . . .
sought to address concerns regarding effective communication
within the [division].” Iyoha, 282 F. Supp. 3d at 322. This was
error: a district court is obligated to “view the record in the light
most favorable to [the plaintiff],” Morris, 825 F.3d at 669, and
the district court’s gloss on Wiegmann’s comments unduly
favored the Architect. Although a jury might conclude that
some of Wiegmann’s comments were merely expressions of
legitimate concern, that is not the only reasonable
interpretation. For instance, it is difficult to see how
Wiegmann’s joke that his phone’s voice recognition software
“even recognizes [Iyoha’s] accent,” J.A. 1099, is connected to
legitimate concerns about effective communications. A
reasonable jury could find that these comments were evidence
of bias against individuals with foreign accents in general, and
Iyoha in particular. And with this in mind, the other comments
purportedly intended to improve communications would be
viewed in a different light. A district court errs in “reviewing
each racially charged remark individually and finding it
insufficient” rather than considering the statements “alongside
                                 11

any additional statements—and all other evidence—to
determine whether a plaintiff has met [his] burden.” Morris,
825 F.3d at 670.

     A similar problem arises with respect to the district court’s
analysis of the temporal proximity between the statements
made by Wiegmann and the allegedly discriminatory selection
decision. The district court concluded that there was no
connection between Wiegmann’s 2012 statements and the
challenged 2014 decision because, “given this significant gap
in time . . . , it cannot plausibly be said, without more, that these
alleged comments are related to the plaintiff’s non-selection[].”
Iyoha, 282 F. Supp. 3d at 323. This conclusion fails to draw
inferences in the light most favorable to Iyoha, as we must.

     We have previously observed that while a remark removed
in time from the challenged employment action “carries less
weight than one made at the time of the [employment action],
it is nonetheless probative evidence of a supervisor’s
discriminatory attitude, at least when it is targeted directly at
the plaintiff or is one of a pattern of similar remarks.” Morris,
825 F.3d at 670 (finding comments made two or three years
prior to adverse employment action to be probative of intent).
The probative value of previous discriminatory statements
might also be bolstered by evidence that a supervisor has
previously taken adverse employment actions as a result of
discriminatory attitudes, or continued to make such statements
after a complaint had been filed and a hearing officer found that
the remarks were discriminatory.

     That is the case here. Wiegmann’s comments were both
“targeted directly at the plaintiff” and part of a “pattern” of
such remarks. That pattern continued for more than nine
months after the Architect had already been ordered to pay
damages as a result of Wiegmann’s discriminatory conduct.
                              12

The most recent statement was made just a few months prior to
the 2014 employment decision directly at issue here, when
Wiegmann made comments regarding the ability of his phone’s
voice recognition software to understand Iyoha’s accent.
What’s more, Wiegmann had shown during the 2012
reorganization that he was willing to take action to exclude
people with foreign accents from the Production Management
Branch. A reasonable juror could conclude that Wiegmann’s
comments and actions are evidence of a discriminatory attitude
towards employees with foreign accents, and that a supervisor
who was willing to remove Iyoha from the Branch in 2012
because of his accent would not want Iyoha leading that Branch
in 2014 for the same forbidden reason.

     In order to defeat a motion for summary judgment,
however, Iyoha must show more than “general bias.” Id. He
must also produce evidence to show that the decision not to
select him was “motivated by that bias.” Id. Here, that showing
is complicated by the fact that the individual who made the
allegedly discriminatory comments (Wiegmann) was not the
final decisionmaker (Clark). We addressed a similar situation
in Salazar v. Wash. Metro. Transit Auth., 401 F.3d 504 (D.C.
Cir. 2005). Before applying for a promotion, Salazar had been
promised that a particular supervisor who had allegedly
discriminated in the past would not play any part in the
interview process. Id. at 506. When that supervisor acted
behind the scenes to select an interview panelist and create the
questions for the interview, we found that “a jury could infer
something ‘fishy’ from the fact that [the supervisor] placed
himself squarely at the center of a process designed to exclude
him.” Id. at 509. As a result, we reversed the district court’s
grant of summary judgment for the employer, finding there was
reason to believe that the selection process was not “fairly
administered.” Id.
                                13

     It is true, as the district court notes, that Salazar was a
“close call,” and that the case is somewhat distinguishable.
Here, the Architect never promised that Wiegmann would not
be involved in the selection process, so that promise could not
be broken. But this difference cuts both ways: While there was
no promise made to exclude Wiegmann, that he was actually
on the interview panel means there was no need for him to act
behind the scenes to affect the outcome. So while there is less
evidence of subterfuge, his presence on the panel is strong
evidence that the selection process was not “fairly
administered.” Id. A jury that found Wiegmann harbored a
discriminatory bias against Iyoha could certainly conclude that
Wiegmann’s scores in the interview were artificially deflated
on account of that bias. Forman v. Small, 271 F.3d 285, 293
(D.C. Cir. 2001) (“[W]hen decision makers, or those who have
input into the decision, express such discriminatory feelings
around the relevant time in regard to the adverse employment
action complained of, ‘then it may be possible to infer that the
decisionmakers were influenced by those feelings in making
their decisions.’” (quoting Hunt v. City of Markham, 219 F.3d
649, 653 (7th Cir. 2000))).

     The Architect urges us to follow Porter v. Shah, where we
found that the “bare fact” that a selection official had
previously been found by a jury to have retaliated against the
plaintiff was “insufficient by itself to establish pretext.” 606
F.3d 809, 816-17 (D.C. Cir. 2010). But Iyoha is not arguing
that a jury should look at the “bare fact” of the hearing officer’s
finding that Wiegmann had discriminated against him in 2012.
Instead, Iyoha is arguing that the evidence of discrimination in
the 2012 reorganization is also evidence that can be considered
by the jury in considering whether Wiegmann continued to
discriminate against him in 2014.
                               14

     The Architect challenges this conclusion, pointing out that
the relatively low scores Iyoha received from Wiegmann were
largely “in line with those of other panelists.” Architect Br. 37.
To begin, Iyoha testified that Peggy Hernandez, who sat on
both the 2014 and 2015 interview panels, had complained
about Iyoha’s accent, told him she needed an interpreter to
understand him, and asked him why he does not “pronounce
words properly.” J.A. 1107. Even leaving that aside,
Wiegmann’s presence on the panel makes it difficult to rely on
the other panelists’ scores because his “role in the process went
beyond the specific scores he gave [Iyoha].” See Salazar, 401
F.3d at 510. Wiegmann was the most senior member of the
panel, which may have given him more sway in their group
discussions. Furthermore, Clark knew that Wiegmann had
transferred Iyoha out of the Branch in 2012, that a hearing
officer had found that the transfer was improper, and that
Wiegmann was never disciplined or counseled as a result of his
actions. So even if Clark did not hold discriminatory attitudes
herself, a reasonable jury might conclude that Clark understood
that Wiegmann did not want Iyoha employed in the Branch and
scored him accordingly. Cf. Steele, 899 F.3d at 951 (holding
that discriminatory comments made by a supervisor who was
not the final decisionmaker were relevant when that supervisor
had made such comments in the “discussions” and “meeting”
that resulted in an adverse employment action). Moreover,
even if the other two panelists were unaware of Wiegmann’s
history with Iyoha and the Production Management Branch, a
jury could conclude that Wiegmann’s influence on the panel
extended to them as well, because they relied on Wiegmann for
his possibly biased view about whether candidates’ answers to
technical questions were “strong” or not. J.A. 2137. If
Wiegmann’s bias led him to falsely suggest Iyoha’s technical
answers were weak, that could have impacted the scoring of
the other panelists.
                               15

     Ultimately, Salazar stands for the proposition that when
an employer seeks to rely on a “fairly administered” process to
justify an employment action, the process must in fact be fair.
A selection process that relies on numerical scores given by a
panel of interviewers is only as fair as the panelists who give
the scores. Here, a jury could find that the senior member of
the panel not only had a history of making jokes about Iyoha’s
foreign accent but had actually discriminated against him in the
past by removing him from the same Branch in which he was
seeking a new position, and was in a position to potentially
influence the scores given by the other members of the panel.
Under those circumstances, a reasonable jury could find that
the Architect failed to provide a “‘fairly administered selection
process,’ and that its claim to the contrary is pretextual.”
Salazar, 401 F.3d at 509.

     The Architect offers one final argument, that the hiring of
Teddy Tseng demonstrates the interview process was not
biased against those with foreign accents because he also
speaks with one. But the decision to hire Tseng does not rebut
the evidence of Wiegmann’s bias against Iyoha. Even were all
“people with foreign accents” in the same protected class, there
is no testimony comparing Iyoha and Tseng’s accents.
Although “a replacement within the same protected class cuts
strongly against any inference of discrimination,” Murray v.
Gilmore, 406 F.3d 708, 715 (D.C. Cir. 2005), “[i]t is clear that
Congress never intended to give an employer license to
discriminate against some employees on the basis of [a
protected characteristic] merely because he favorably treats
other members of the employees’ group,” Connecticut v. Teal,
457 U.S. 440, 454-55 (1982). Although some of Wiegmann’s
comments concerned accents in general, others targeted Iyoha
specifically, as did the 2012 reorganization. So while the hiring
of Tseng might be probative in determining whether
Wiegmann had a bias against everyone with a foreign accent,
                               16

it does not displace the more specific evidence that Wiegmann
had a bias against Iyoha based on his accent and foreign origin.

                               B

     Next, we turn to Iyoha’s claim that the decision not to
promote him in 2015 was motivated by discriminatory animus.
Clark was the selection official again in 2015, but the interview
process was different in two important respects. First, the
initial interview panel did not include Wiegmann. This
removes the key reason we found that summary judgment was
inappropriate for Iyoha’s 2014 national origin discrimination
claim.

     Nonetheless, we find that the district court erred in
granting summary judgment for the Architect. As an initial
matter, the 2015 panel retained Hernandez, who allegedly had
a history of making comments about Iyoha’s accent. But more
importantly, in Salazar, we held that unexplained deviations
from established procedure can permit a jury to infer that a
purportedly fair selection process was in fact a pretext for
discrimination. 401 F.3d at 508-09. And here, Clark elected to
make a second important change to the 2015 process from that
used in the 2014 selection, holding two rounds of interviews
instead of one. Standing alone, this procedural change would
not permit a jury to infer that anything was “fishy”: the
Architect had made no promises about the form of the selection
process, and there is no evidence that the two-round interview
violated any written guidelines or procedures. Iyoha argues,
however, that Clark added the second interview midway
through the process in order to ensure that a candidate with a
foreign accent was not selected. Unlike in 2014, where there
was a consensus choice after only one round of interviews, the
panelists in 2015 had different top choices. Three panelists
scored candidate D.G. the highest, while Clark and Hernandez
                              17

scored the eventual selectee Eugene Block the highest.
Candidate A.M., who speaks with a foreign accent, was the
second or third choice of all five panelists. And while A.M.
scored lower than D.G., Clark was aware from a review of
D.G.’s resume that the job would have constituted a demotion
from his current position in another agency, and thus a
reasonable jury might conclude that Clark suspected that D.G.
was unlikely to take the position even if offered. Indeed, when
D.G. was ultimately offered the job, he never responded. This
raises the possibility, as Iyoha argues, that Clark added the
second round of interviews once it became apparent that A.M.,
a candidate with a foreign accent, might have the highest score.

     The Architect counters that the decision to hold a second
round of interviews had nothing to do with the possibility that
A.M. might get the job. According to Clark, she decided at the
outset of the 2015 selection process that the first round of
interviews would only identify the top three scoring
candidates, and she had always intended to hold a second round
of interviews. Clark testified that this was explained to the
other panelists “[i]n the very beginning before the interview
process started.” J.A. 191. But this is inconsistent with the
testimony of another first-round panelist, who reported that he
was not told about the second round until after the first round
of interviews was complete. J.A. 2271 (“I believe it was after
all the candidates were interviewed . . . Angela Clark told us,
told the whole panel . . . that there would have to be a second
interview.”). A jury that credited this testimony over Clark’s
could determine that Clark was trying to conceal the timing of
the decision to hold a second round of interviews—and
consequently, was trying to conceal the reason behind the
second round of interviews as well. See Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 148 (2000) (observing
that factfinders may construe dishonesty as “affirmative
evidence of guilt”).
                              18


     The potential inconsistency is made more salient by the
context in which Clark made the decision to hold another round
of interviews. See Evans v. Sebelius, 716 F.3d 617, 622 (D.C.
Cir. 2013) (finding that an argument about “shifting and
inaccurate explanations becomes more salient” when
accompanied by evidence of previous discriminatory
comments). Clark had acted in tandem with Wiegmann in the
reorganization that removed Iyoha and others with foreign
accents from the Production Management Branch and
participated in the allegedly discriminatory discussion
concerning communication problems within the division. By
2015 she knew that her immediate supervisor had both made
discriminatory comments about Iyoha’s accent and had
previously scored Iyoha extremely low in an interview to be
the head of that Branch. What’s more, she was aware that
despite a monetary award that resulted from Wiegmann’s
previous actions against Iyoha, he had never been disciplined
or censured by the Architect. Under those circumstances, a
reasonable jury could conclude that Clark understood that
Wiegmann did not want Iyoha or others with a foreign accent
in the position, and acted accordingly.

     To be sure, the addition of a second-round interview did
not affect Iyoha directly, as he scored low enough on the first
round that he was likely eliminated from consideration
regardless of whether there was a second round of interviews.
However, the change in procedure and the possibility that it
was intended to prevent a candidate who spoke with a foreign
accent from being offered the position raises a dispute of
material fact as to whether the interview process as a whole
was free from national origin bias.

    This conclusion is strengthened even further in light of the
adverse inference arising from the Architect’s failure to
                               19

produce a “justification memo,” written by Clark, explaining
the reasons behind the decision to hire Block for the Branch
Chief position in 2015. Iyoha Br. 41. After selecting who to
hire, Architect policy required that Clark debrief internal
candidates. In 2014, as part of that debriefing process, Clark
created a hand-written “justification memorandum” that
explained the selection decision in general terms. See J.A. 2794
(“Two top requirements for this position were management
experience and an extensive technical background . . . . Based
on these requirements, the panel determined that the candidate
selected was the strongest in these key areas.”). Clark testified
that she created a similar memorandum in 2015, and said that
those notes were turned over to counsel for the Architect. J.A.
984. This memorandum, however, was not produced to Iyoha
in discovery.

     The “adverse inference” doctrine allows a court to draw a
“negative evidentiary inference” from the spoliation of records.
Talavera v. Shah, 638 F.3d 303, 311 (D.C. Cir. 2011). The
district court rejected Iyoha’s request for such an inference,
concluding that “it would be entirely unreasonable for those
notes to indicate that the panel should avoid candidates who
spoke with accents, given that the record reflects that one of
the top three candidates selected for a second interview spoke
with an accent.” Iyoha, 282 F. Supp. 3d at 334. This was error.
Given Iyoha’s claim that the selection process was pretextual
and infused with discrimination against people with accents,
Clark’s memo explaining the panelists’ decision is clearly
relevant, and the district court erred by refusing to draw an
adverse inference on the grounds that “it does not find these
documents relevant to the plaintiff’s showing of pretext.” Id.

    On appeal, the Architect argues, incorrectly, that
“[n]othing in the record indicates that any such memorandum
ever existed,” and maintains that Iyoha has failed to show “that
                                20

there is any document-retention policy that Ms. Clark
violated.” Architect Br. 46. As discussed above, the existence
of the 2014 justification memorandum, and Clark’s testimony
confirming that she created a similar memorandum in 2015, is
more than sufficient to establish that a memorandum existed at
some point in time. As for the Architect’s document-retention
policy, Iyoha argues that the Architect’s Human Resource
Manual requires preservation of selection documents for two
years, a contention the Architect does not dispute.

     In any event, we have held that a negative spoliation
inference is warranted in the context of a duty to preserve that
arises out of foreseeable litigation. Gerlich v. DOJ, 711 F.3d
161, 170-71 (D.C. Cir. 2013). Here, when the memo was
created in 2015, litigation was “reasonably foreseeable,” id. at
171, as Iyoha had filed his initial complaint in the district court
more than six months before the 2015 position had even been
posted. Given a clear duty to preserve the 2015 justification
memorandum and the Architect’s lack of explanation for its
loss, a jury could draw an adverse inference on this basis. Even
if that inference was not the specific one that Iyoha proposed—
namely, that the memo contained “some mention of avoiding
candidates who spoke with accents,” Iyoha, 282 F. Supp. 3d at
334—“a permissive inference bounded by constraints of
reason is appropriate—i.e., the factfinder may draw reasonable
inferences in favor of” Iyoha that the “notes contained
information that might be favorable to [Iyoha].” Grosdidier v.
Broad. Bd. of Governors, 709 F.3d 19, 28 (D.C. Cir. 2013); see
Talavera, 638 F.3d at 311-12.

    Given our “obligation to draw reasonable inferences in
[Iyoha’s] favor,” Salazar, 401 F.3d at 509, and the record
evidence that (1) the Architect had previously discriminated
against Iyoha on the basis of his foreign accent, (2) Clark may
have changed the interview process in a way that
                                21

disadvantaged a candidate with a foreign accent, (3) Clark
potentially lied about when and why the decision to make that
change occurred, and (4) the Architect cannot produce the
memorandum justifying the decision to hire another candidate,
a reasonable jury could find that the Architect’s reliance on
scores Iyoha received during a “fairly administered selection
process” is nothing more than a pretext for discrimination. As
a result, summary judgment on Iyoha’s 2015 national origin
discrimination claim was inappropriate.

                                 C

    Finally, we address Iyoha’s claims that he was passed over
in 2014 in retaliation for having filed a discrimination
complaint against the Architect in 2012, and that he was passed
over again in 2015 in retaliation for having filed this lawsuit.

     Claims of retaliation under Title VII are governed by the
same McDonnell-Douglas burden-shifting analysis applicable
to discrimination claims. Carney v. American Univ., 151 F.3d
1090, 1094 (D.C. Cir. 1998). Under this framework, Iyoha
bears the initial burden of establishing a prima facie case for
retaliation, which he can meet by showing “(1) that he engaged
in statutorily protected activity; (2) that he suffered a materially
adverse action by his employer; and (3) that a causal link
connects the two.” Jones v. Bernanke, 557 F.3d 670, 677 (D.C.
Cir. 2009). A plaintiff can establish the “causation” element of
the prima facie case by showing a tight temporal proximity
between protected activity and an adverse employment action.
However, “only where the two events are ‘very close’ in time”
does temporal proximity support an inference of causation.
Woodruff v. Peters, 482 F.3d 521, 529 (D.C. Cir. 2007)
(quoting Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273
(2001)).
                               22

     Iyoha offers, at best, weak evidence of temporal
proximity. But we need not resolve these timing issues. Even
if we assume that Iyoha could make out a prima facie case for
retaliation based on temporal proximity, his claim cannot
survive summary judgment. Once the employer proffers a non-
retaliatory explanation for the adverse employment action, we
must determine whether Iyoha has “put forward enough
evidence to defeat the proffer and support a finding of
retaliation.” Id. at 530. Mere temporal proximity is not
sufficient to support such a finding, because otherwise
“protected activities would effectively grant employees a
period of immunity, during which no act, however egregious,
would support summary judgment for the employer in a
subsequent retaliation claim.” Id. As a result, “positive
evidence beyond mere proximity is required to defeat the
presumption that the proffered explanations [for the adverse
employment action] are genuine.” Id.

     Iyoha has not introduced anything beyond his weak
evidence of temporal proximity to show that the Architect’s
decisions were motivated by a desire to retaliate against him.
He first cites an October 2012 email by a supervisor who notes
that Iyoha had filed a workplace harassment complaint. The
supervisor played no role in the 2014 or 2015 hiring processes
and the email does not relate to either. Moreover, merely noting
that an employee has engaged in protected activity does not,
without more, raise an inference of retaliation. Nor can he show
retaliatory animus based on ambiguous statements made by
Clark, statements with nothing on their face to connect them to
Iyoha’s previous complaints or an intent to retaliate.

     Thus, even if we were to adopt Iyoha’s interpretation of
the relevant dates and find that he has established a prima facie
case for retaliation using evidence of temporal proximity, there
would still be insufficient evidence to defeat summary
                             23

judgment. We therefore affirm the district court’s ruling
granting the Architect’s motion for summary judgment with
respect to Iyoha’s retaliation claims.

                             IV

     We reverse the district court’s grant of summary judgment
with respect to Iyoha’s discrimination claims, and affirm the
district court’s grant of summary judgment with respect to his
retaliation claims.

                                                  So ordered.